DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 includes the limitation of a plurality of vibrating motors in the second recessed cavity.  Are these plurality of motors in addition to the vibrating motor in claim 1 or are they further defining the motor in claim 1?  In claim 1, the motor is in the first cavity and if these plurality of motor in claim 18 are further defining the motor in claim 1, then they should be located in the first cavity and not the second cavity.  Please clarify.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yen (PGPub 20160135582).
Yen teaches a motorized brush comprising a bristle securing base (11) comprising a first recessed cavity (13) formed in the bristle securing base, wherein a plurality of bristles (14) are coupled to the bristle securing base.  There is a handle (12) coupled to the bristle securing base, wherein the handle comprises a second recessed cavity (inside of concave surface of 12).  There is a vibrating motor (2) disposed in the first recessed cavity and a battery (32) electrically connected to the motor. There is an activation switch (111) coupled to the battery and configured to active the motor.
With regards to claim 7, the battery is a rechargeable battery (paragraph 0022; element 33).
With regards to claim 8, the battery is recharged via a USB port (41).
With regards to claim 12, the vibrating motor is a cylindrical motor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (‘582).
Yen teaches all the essential elements of the claimed invention including that the handle is oval shaped (figure 1) (claim 2) however fails to teach that the handle is made from wood.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen so that the handle is made from wood since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Claim(s) 4-6, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (‘582) in view of Pazouki (PGPub 20140107543).
Yen teaches all the essential elements of the claimed invention however fails to teach that there are multiple motors that can be individually activated or deactivated and are controlled by a processor and a memory (claims 4-6, 18).  Yen also fails to teach that the speed of the motor can be adjusted (claims 13-14).  Pazouki teaches a hairbrush with a plurality of motors (figure 7, element 710).  The motors can be individually activated or deactivated and are controlled by a processor and memory (paragraph 0040-0042).  The speed of the motor can be changed to various speeds (paragraph 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen so that the motor comprises a plurality of motors that can be speed altered as taught by Pazouki to allow for various portions of bristles to be activated and deactivated during use, depending on the user’s needs.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (‘582).
Yen teaches all the essential elements of the claimed however fails to teach that the USB port is in the first recessed cavity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen so that the USB port is located in the first recessed cavity since changing the location of parts is a modification that has been considered to be within the level of ordinary skill in the art.  MPEP 2144.04.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (‘582) in view of Merritt (USPN 5485646).
Yen teaches all the essential elements of the claimed invention however fails to teach a brush count meter.  Merritt teaches a hairbrush with a stroke count meter with a digital display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen so that there is a stroke count meter as taught by Merritt so the user can determine how many brush strokes have been performed during each use.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (‘582) in view of Kim (CA 2721834).
Yen teaches all the essential elements of the claimed invention however fails to teach that the motor is a coin cell motor.  Kim teaches a device with a plurality of motors that are coin cell sized (page 25, element 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen so that the motor is coin cell shaped as taught by Kim to allow for the motor to fit into a small space within the hairbrush.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (‘582).
Yen teaches all the essential elements of the claimed invention however fails to teach that the battery is a lithium ion battery.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen so that battery used is a lithium ion battery since lithium batteries are designed to last longer making use time between charging longer.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (‘582).
Yen teaches all the essential elements of the claimed invention however fail to teach that the bristle securing base is coupled to the handle by a hinge to open and close the bristle securing base to expose the first and second recessed cavities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen so that the base (11) and handle (12) are attached together via a hinge because both fastening means were art-recognized equivalents at the time of the invention was made, and therefore, one of ordinary skill in the art would have found it obvious to substitute a hinge for the fastening means of Yen.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (‘582) in view of Thiebaut (PGPub 20190098978).
Yen teaches all the essential elements of the claimed invention however fails to teach a gyroscope that counts brush strokes.  Thiebaut teaches a hairbrush with a gyroscope (paragraph 0066) to determine brushing patterns and movement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen with a brush that has a gyroscope to count brush strokes as taught by Thiebaut to allow the user ability to track how many brush strokes have been performed each use.  


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (‘582) in view of Charraud (WO2020061514).
Yen teaches all the essential elements of the claimed invention however fails to teach a humidity sensor.  Charraud teaches a brush with a sensor for determined hair humidity (page 9, lines 8-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen with a sensor as taught by Charraud to allow the user to determine the dryness of a user’s hair.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723